Citation Nr: 1441753	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-05 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a prostate disorder, to include as secondary to service-connected diabetes mellitus.
                       

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from September 1967 to October 1971, with service in Vietnam.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A review of the Virtual VA paperless claims processing system reveals a July 2014 Informal Hearing Presentation and VA medical records that have been reviewed by the Board.  A review of the Veterans Benefits System (VBMS) does not reveal any additional documents that are pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his prostate disorder is related to service, to include as secondary to his service-connected diabetes mellitus.  See June 2010 claim.  The Veteran was not afforded a VA examination for his claimed prostate disorder.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is competent evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, and (3) an indication that the current disability may be related to the in-service event, but (4) insufficient competent medical evidence to decide the case.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The record contains private treatment records that note episodes of prostatitis, list the Veteran's prostate as one of his previous or ongoing illnesses, and describe his prostate as feeling enlarged.  See July 1999, October 2001, and November 2009 private treatment records.  This evidence is suggestive of a current prostate disorder.  The record also shows that the Veteran served in the Republic of Vietnam.  See October 2009 National Personnel Records Center response.  Therefore, exposure to Agent Orange is presumed.  See 38 C.F.R. § 3.307(a)(iii) (2013).  Hence, there is competent evidence suggestive of a current disability, Agent Orange exposure, and a service-connected disability.  The remaining question is whether a nexus exists between a current prostate disorder and service, and/or service-connected diabetes mellitus.

In this case, the Board lacks sufficient medical evidence to render a decision on question of nexus.  There is also insufficient medical evidence to decide the issue of whether the Veteran's prostate disability is causally related to his service-connected diabetes mellitus or if his prostate disability has been aggravated beyond the normal course of the condition by his service-connected diabetes mellitus.  Under these circumstances, the Board finds that a VA examination is warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  In addition, any outstanding VA treatment records should be obtained.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records from the VA Tennessee Valley Healthcare System, dated since April 2012.  If any of the records are unavailable, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested in item (1) is completed, schedule the Veteran for a VA examination to address the etiology of his claimed prostate disorder.  The paper and virtual claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A comprehensive explanation for all opinions expressed must be provided.

After examining the Veteran, and considering his pertinent medical history and competent lay statements regarding observable symptoms, the examiner must identify all current prostate disorders and provide an opinion as to the following questions for each currently diagnosed disorder:

a)  Is it at least as likely as not (a 50 percent or greater probability) that such disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include Agent Orange exposure?

b)  Is it at least as likely as not (a 50 percent or greater probability) that such disorder is causally related to the Veteran's service-connected diabetes mellitus?

c)  Is it at least as likely as not (a 50 percent or greater probability) that such disorder is aggravated beyond the normal course of the condition by the Veteran's service-connected diabetes mellitus?

3.  Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  The AOJ must conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished as supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



